Title: Orders, 12 July 1756
From: Washington, George
To: 



Dedham.
Fort Cumberland [Md.]—Monday, July 12th 1756.

Lieutenant William Stark having resigned his Commission in the Virginia Regiment—Ensign Buckner is promoted to his place.
Messieurs James Duncanson, Jethro Sumner, Henry Russell, and Griffinpert, are appointed Ensigns in the Virginia Regiment.
Mr John Hamilton, Sergeant-Major, is appointed Quarter-master to the said Regiment, in the room of Quarter-master

Bucker, who has resigned. A Return is to be given in this afternoon—four o’clock, of all the Stores and Provisions now at this Garrison. The Suttlers now at this place are to be informed, that they must dispose of what liquor they have on hand and that for the future the Grand Suttler will only be allowed to sell any liquour at this Garrison.
The Companies of the Virginia Regiment, are formed as follows, and are to continue so, without a particular order to the contrary.
   First Company: Colonel Washington—
   Captain Lieutenant John McNiell
   Ensign 

               
                  2d Compy
                  Lt Colonel Adam Stephen Lt John Blagg Ensign James Roy
                  
               
               
                  3d Company
                  Captain Peter Hogg Lt Thomas Bullet Ensign Fleming
                  
               
               
                  4th Company
                  Captain George Mercer Lt Bryan Fairfax Ensign Denis McCarty
                  
               
               
                  5th Company
                  Captain Thomas Waggener Lt Walter Stewart Ensign Charles Smith
                  
               
               
                  6th Company
                  Captain Robert Stewart Lt John Campbell Ensign Henry Russell
                  
               
               
                  7th Compy
                  Captain Thomas Cocke Lieutenant Buckner Ensign Weedon
                  
               
               
                  8th Company
                  Captain William Bronaugh Lieutenant Eustace Ensign Sumner
                  
               
               
                  9th Company
                  Captain Joshua Lewis Lt John King Ensign Duncanson
                  
               
               
                  10th Company
                  Captain Henry Woodward Lt Brockenbrough Ensign Dangerfield
                  
               
               
               
                  11th Company
                  Captain Robert Spotswood Lieutenant Lomax Ensign Milner
                  
               
               
                  12th Company
                  Captain Charles Lewis Lt Steenbergen Ensign Hubbard
                  
               
               
                  13th Company
                  Captain William Peachy Lt John Williams Ensign Pert
                  
               
               
                  14th Company
                  Captain David Bell Lt John Lowry Ensign Deane
                  
               
               
                  15th Company
                  Captain Robert McKenzie Lieutenant Baker Ensign Price
                  
               
               
                  16th Company
                  Captain Henry Harrison Lt John Hall Ensign Thompson
                  
               
               
                  17th Company
                  Captain Christopher Gist Lt Nathaniel Gist Ensign Crawford
                  Scouts
               
            
The following appointments are made to the aforesaid Companies—of Sergeants and Corporals; who are not to be broke or changed, but by the Sentence of a Court Martial—or particular orders from the Colonel: as such practices have made great confusion in the Regiments. vizt—

               
                  Companies
                  Sergeants
                  Corporals
               
               
                  1st The Colonels
                  John Sallard
                  Samuel Longworth
               
               
                  
                  John Belfour
                  Wm Stewart Packet
               
               
                  
                         
                         
               
               
                  2d The Lt Colos.
                  Thomas Carter
                  Philemon Waters
               
               
                  
                  John Graham
                  Isaac Barringer
               
               
                  
                  Wm Grant
                  Wm Coffland
               
               
                  3d Capt. Hoggs
                  John McCulley
                      Smith
               
               
                  
                      Wilper
                         
               
               
                  
                         
                         
               
               
                  4th Captain Mercers
                  Angus McDonnald
                  Saml French
               
               
                  
                  John Matthews
                  Jno. Pope
               
               
                  
                  John Grinnon
                  Benj. Barrett
               
               
                  5th Cap. Waggeners
                  Wm Shaw
                  Geo. Salmon
               
               
                  
                  John [Francis] Austin
                  Sam. Poe
               
               
                  
                  Mark Hollies
                  John Cray [Creagh]
               
               
                  6th Cap. Rt Stewarts
                  Wm Hughes
                  Wm Broughton
               
               
                  
                  David Kenedy
                         
               
               
               
                  
                         
                         
               
               
                  7th Captain Cockes
                  John McWilliams
                  Jas Thomas
               
               
                  
                  Henry Williams
                  Geo. Clark
               
               
                  
                  Jno. Reynolds
                  Dougal Campbell
               
               
                  8th Capt. Bronaughs
                  Richard Trotter
                  Wm Hunt
               
               
                  
                  John Nash
                  Jno. Naughty
               
               
                  
                  Hugh Campbell
                  Heny Steel
               
               
                  9th Capt. Josh. Lewis’s
                  And. Vaughan
                  Joseph Wills
               
               
                  
                  John Gender
                  Richd Foster
               
               
                  
                  Hen. Carrier
                  Tho. Carrier
               
               
                  10th Cap. Woodwards
                  Joseph Faint [Fent]
                  Jas Carmichael
               
               
                  
                  Wm Evans
                  Jno. Clark
               
               
                  
                  Geo. Whitecotton
                  Wm Heath
               
               
                  11th Capt. Spotswoods
                  Joseph Bledsoe
                  Jno. Sale
               
               
                  
                  Richd Good
                  Edw. Lary [Leary]
               
               
                  
                  Saml Robinson
                  Jas Lile [Lyle]
               
               
                  12th Cap. Charles Lewis’s
                  Chas Collieux [Cailliaux]
                  Samp. Franklin
               
               
                  
                  Abrah. Crittenoon
                  Tho. Edmondson
               
               
                  
                         
                         
               
               
                  13th Cap. Peachy’s
                      Baker
                  Jno. Gaskins
               
               
                  
                  Reuben Vass
                  John Gall [Richard Gale]
               
               
                  
                  Bibby Brookes [Broocke]
                  Jas Gutridge
               
               
                  14th Capt. Bells
                  Tho. Ferguson
                  Dav. Hartwell
               
               
                  
                  James Young
                  Whitnal Warner
               
               
                  
                  Charles Scot
                  Jas Clark
               
               
                  15th Cap. McKenzie’s
                  James [John] Campbell
                  Timo. Shaw
               
               
                  
                  James Hatfield
                  Jno. Adams
               
               
                  
                  James Robinson
                  Bryan Page
               
               
                  16th Captain Harrisons
                  Jas Morrell [Norrell]
                  Tho. Wright
               
               
                  
                  Tho. Seal
                  Francis Walker
               
               
                  
                  Francis Moreland
                  Benj. Cotton
               
               
                  17th Cap. Gists
                  John Barrett
                  Tho. White
               
               
                  
                  Richd Posey
                  Morde. Gosling
               
               
                  
                  Rich. Davis
                  Gist Vaughan
               
            
As the allowance of three Batmen to a company is very sufficient, Colonel Washington expressly orders that no Officer do presume to take a Soldier to do that Duty; as he has been informed hath been practised.
As it occasions very great confusion among the companies to swap and change the men—They are now regulated—and it is ordered that no Officer shall upon any pretence swap or change any man.
The Companies commanded by Lieutenant Colonel Stephen; Captains Woodward, Charles Lewis, Peachy and Harrison—with their respective Officers &c. as now appointed—are to remain in this Garrison. The other companies now here, are to hold themselves in readiness to march to the South-Branch tomorrow.

As there are several men of the different companies on command—each officer is, as soon as possibly he can, to collect his own men from the several commands. The Order about Regimentals has been mistaken—Colonel Washington only expects the Officers will buy lace for their Hats and waist-coats—and it is hoped, they will immediately comply with this order.
Ensign Russell is to hold himself in readiness to join the Troop at Conogochieg—and Ensign Pert to proceed to Winchester, to join Captain Peachy.
After Orders.
As there have orders repeatedly been issued, strictly requiring all Captains and commanding officers of companies to take two receipts from each man—one to be entered in a Book, kept for the use of the company—the other to be sent on a sheet of paper to Colonel Washington—in order to prevent the number of complaints which are hourly made by Soldiers, who deny having received their subsistance. It is therefore peremptorily ordered once more, that all captains and commanding officers of companies and Detachments, do pay due obedience to this order: for if they delay sending the receipts until a second payment is made, they will be put under an arrest, and tried for Disobedience (of orders) and the party complaining shall immediately receive satisfaction, without enquiring into the justice of the complaint.
There has also been an order given for Returns to be made to Colonel Washington of those men who assisted in clearing the Roads last year to Monongehela in order that he might remit them to the Quarter Master General[.] The men will receive six-pence for every day that they have worked and the Subalterns three shillings per day[.] The number of days they worked to be certified by an Officer[.] Colonel Washington expects this return to be made as soon as possible, in order that he may serve both the officers and Soldiers; otherwise he will give himself no further trouble about it.
A Regimental Court martial to sit immediately for trial of all the Prisoners in the Guard.

Evening Orders.
The Troops will not march to-morrow—but it is expected all Officers, &c. will be ready to march next day, as Colonel Washington will not postpone the march any longer.
One Captain two Subalterns, and sixty rank and file to parade to-morrow morning at gun-firing. The Captain to wait on Colonel Washington at retreat-beating for orders. None of the men that are to march on Wednesday, are to be put on Duty.
